Citation Nr: 0012331	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-06 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 
1997, for service connection for residuals of a left hand 
gunshot wound with ring finger shortening.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left hand gunshot wound with ring 
finger shortening.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The case was previously before the Board in April 1999, when 
it was remanded to clarify whether or not the veteran wanted 
a personal hearing before a member of the Board, and if so, 
to schedule him for an appropriate hearing.  In December 
1999, a hearing was held before the undersigned Board member 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The claim of entitlement to a rating in excess of 10 percent 
for residuals of a left hand gunshot wound with ring finger 
shortening will be addressed in remand which follows this 
decision.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for residuals of a left hand gunshot wound on 
September 8, 1969. 

2.  He failed to report for a VA examination scheduled in 
conjunction with that claim in October 1969.

3.  He did not respond within one year to a November 17, 
1969, letter from the RO notifying him that his claim was 
denied because he failed to report for VA examination. 

4.  The veteran filed a new claim for service connection for 
residuals of a left hand gunshot wound on May 19, 1997.


CONCLUSION OF LAW

An effective date earlier than May 19, 1997, for the award of 
service connection for residuals of a left hand gunshot wound 
with ring finger shortening is not warranted.  38 U.S.C.A. 
§§ 5103(a), 5110(a) (West 1991); 38 C.F.R. §§ 3.109, 3.158, 
3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On September 8, 1969, the RO received an Application for 
Compensation or Pension from the veteran.  On this form, the 
veteran requested service connection for a left hand 
condition.  In conjunction with the claim, the RO obtained 
the veteran's service medical records.  The veteran was 
scheduled for a VA examination for evaluation of his left 
hand disability in October 1969; he failed to report for 
examination.

By letter dated November 17, 1969, the RO notified the 
veteran that his claim had been denied because he failed to 
report for VA examination.  He was also advised that no 
further action would be taken unless he expressed a 
willingness to report for examination by signing and 
returning an enclosed statement.  Upon receipt of such 
notification, an examination would be rescheduled, and the 
claim would be reconsidered following the examination.  The 
letter was addressed to the veteran at his most recent 
address of record, as indicated in his September 1969 
Application for Compensation or Pension.  He did not respond.

The next relevant correspondence from the veteran is a 
Statement in Support of Claim requesting service connection 
for residuals of a left hand gunshot wound received on May 
19, 1997.  He stated that he understood that his claim had 
been denied because he did not report for examination.  He 
was afforded a VA examination in August 1997. 

In November 1997, the RO granted service connection for 
residuals of a gunshot wound of the left hand, effective from 
May 19, 1997.  The veteran appealed the RO's decision to the 
Board.

The veteran has offered lay statements on appeal, including 
at a personal hearing before the Board in December 1999.  He 
stated that he did not receive the November 1969 letter 
notifying him that his claim was denied because he failed to 
report for examination.  He was reportedly then living at an 
address other than the one listed on his original claim. 

Legal analysis

The veteran expressed disagreement with a May 19, 1997, 
effective date set by the RO in a November 1997 rating 
decision granting service connection for residuals of a left 
hand gunshot wound.  The assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i).  One exception to this general rule is in 
the case of a veteran who applies for compensation within one 
year following discharge from service; in such a case, the 
effective date for an award of service connection for the 
claimed disability "shall be the day following the date of 
discharge or release" from service.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing  requesting a determination 
of entitlement, or evidencing a  belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  

As it stood in 1969 and at present, 38 C.F.R. § 3.158 
provides that if a claimant's application is incomplete and 
evidence is requested from the claimant but not provided 
within one year of the date of the request, no benefits may 
be paid based on the claim regarding which evidence was 
requested, and that claim is considered abandoned.  See also 
38 C.F.R. § 3.109 (1969 and 1999).  While 38 C.F.R. § 3.655 
currently provides that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, such was not the case in 1969.  See 
38 C.F.R. § 3.655(b) (1999); See also 38 C.F.R. 
§ 3.655(1999).  The regulation has been amended since then.  

The veteran seeks a retroactive award for service connection 
for this disability.  In support of his argument, he refers 
to an original claim for a left hand disability filed in 
September 1969.  

However, the Board concludes that the veteran's September 8, 
1969, claim for service connection for residuals of a left 
hand gunshot wound was abandoned when he failed to report for 
the required VA medical examination.  By a November 17, 1969, 
letter, the veteran was specifically notified of the evidence 
necessary to complete his application.  Individuals applying 
for benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  Morris v. Derwinski, 1 Vet. 
App. 260, 264 (1991).   Here, the veteran was on notice of 
what was expected of him and failed to respond.  Due to a 
lack of cooperation on the part of the veteran in 
rescheduling his VA examination, the RO was not able to 
adjudicate his 1969 claim, and was required, pursuant to 
38 C.F.R. § 3.158, to consider the claim abandoned.  
Therefore, the earliest possible date for the award of 
service connection is May 19, 1997, the date of receipt of 
the veteran's subsequent claim for service connection. 

Although the veteran maintains that he did not receive the 
November 1969 letter notifying him that his claim was denied 
because he failed to report for VA examination, the law 
requires only that the VA mail a notice, and then presumes 
the regularity of the administrative process in the absence 
of clear evidence to the contrary.  The veteran's mere 
statement that he never received the November 1969 letter, 
standing alone, is not the type of clear evidence to the 
contrary which is sufficient to rebut the presumption of 
regularity.   See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926) as to 
the presumption of regularity); see also Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  The letter was 
mailed to him at his most recent address of record, shown in 
his original claim, and was not returned by the post office 
as undeliverable.  Even if the veteran had relocated, he did 
not notify VA of any address change.  VA had no duty to 
"turn up heaven and earth to find [him]."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).

Accordingly, the Board concludes that an effective date 
earlier than May 19, 1997, is not warranted in this case.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  In this 
case, the facts are not in dispute, the application of the 
law to the facts is dispositive, and the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than May 19, 1997, for service 
connection for residuals of a left hand gunshot wound with 
fourth finger shortening is denied.


REMAND

Additional evidentiary development is needed prior to further 
disposition of this claim.  The most recent, August 1997, VA 
examination report was inadequate for rating purposes.  The 
Board cannot derive findings of medical fact from the medical 
evidence in this case.  

Specifically, the VA examiner diagnosed the veteran as having 
scar residuals of a gunshot wound of the left hand involving 
the fourth distal metacarpal with fracture.  The examiner 
also referred to current x-rays of the left hand as showing 
residuals.  The x-ray report showed involvement of all five 
digits.  Concerning the fourth finger, there was shortening 
of the digit, deformity of the proximal interphalangeal 
joint, absence of the metacarpal head, and degenerative joint 
disease of the metacarpophalangeal and distal interphalangeal 
joints.  With regard to the fifth finger, there was 
degenerative joint disease of the distal interphalangeal 
joint.  There were also cystic-like changes of the ulna 
styloid, first proximal phalanx, and second and third 
metacarpal heads, and a minimal flexion deformity of the 
distal interphalangeal joint.  

With the exception of the fourth finger, it is unclear which 
of these x-ray findings are related to the left hand gunshot 
wound.  Further, range of motion measurements were reported 
only for the fourth finger.  Hence, further examination is 
indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain from the veteran a list of 
treatment providers for his left hand 
since 1996.  Obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file. 

With respect to any VA medical facilities, 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  Afford the veteran an appropriate VA 
examination.  The veteran's claims folder 
should be available to the examiner for 
review in conjunction with the 
examination.  Any diagnostic tests deemed 
necessary should be conducted.

Based on the medical documentation on file 
and examination of the veteran, the 
examiner should identify all pathology 
attributable to the left hand gunshot 
wound.  The examiner should state which of 
the August 1997 left hand x-ray findings 
(or any findings on more recent x-ray) are 
related to the gunshot wound, and which 
fingers of the left hand are impaired as a 
result of this injury (and to what 
extent).

The examiner should report detailed range of 
motion measurements for the affected fingers 
(and wrist if applicable) and state whether 
there is any ankylosis of the fingers.  Is 
flexion of the tips of the fingers possible 
to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm?  Is limitation 
of motion for any affected finger less than 
one inch (2.5 centimeters) in either 
direction?  38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should opine 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left hand is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.    

4.  Readjudicate the claim on appeal, 
with application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination. 

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



